Citation Nr: 1618563	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for oligoastrocytoma, to include brain tumor.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD


M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was remanded by the Board in February 2014 for a video conference hearing.  The Veteran subsequently cancelled his hearing.


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in North Carolina, while he was in service between 1975 and 1979, where two on-base water supply systems were contaminated.

2.  The Veteran has been shown to have oliogoastrocytoma that is related to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for oligoastrocytoma have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his oligoastrocytoma is related to the contaminated water at Camp Lejeune.  In 1997, the Veteran was diagnosed with an oligoastrocytoma, which was resected and he was treated with adjuvant radiation and chemotherapy after surgery.  He continues to experience brain-tumor related memory loss, seizures, and loss of his senses of taste and smell.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 .F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A review of the claims file reveals that the Veteran served at Camp Lejeune at various times throughout his period of active duty service.  His service treatment records (STRs) indicate unremarkable entrance and separation physical examinations.  In August 1997, at the age of 40, the Veteran was diagnosed with oligoastrocytoma - a brain tumor.  He underwent a subtotal resection of the tumor and was subsequently treated with chemotherapy and radiation.  His condition is currently stable, although he continues to experiences residual symptoms as noted above.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune, from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  Thus, the Board finds that the Veteran sustained an in-service injury due to exposure to contaminated drinking water. 

The question before the Board, therefore, is whether the Veteran developed brain cancer as a result of this exposure.

In February 2014, Agency for Toxic Substances & Disease Registry (ATSDR) evaluated the mortality among Marines and Navy personnel exposed to contaminated drinking water at Camp Lejeune.  The study concluded that the service members at Camp Lejeune experienced a higher mortality rate for certain cancers, including soft tissue.  The Veteran's private physician included this study in formulating her opinion and the Board finds this study to be probative.

The Veteran submitted a May 2014 opinion from his private physician, Dr. H., in support of his claim.  Dr. H's opinion contemplates the Veteran's complete claims file, including the March 2013 VA opinion, ATSDR study regarding Camp Lejeune dated March 2013, and Camp Lejeune health studies dated January 2010 and February 2014.  Dr. H. concluded that the Veteran's brain cancer was induced by the contaminated water supply at Camp Lejeune.  Dr. H. noted that the Veteran's Vinyl Chloride exposure was calculated to be in the toxic range and Vinyl Chloride is a known carcinogen.  Dr. H. stated: "Moreover, exposure to this chemical has been linked to brain cancer.  While Vinyl Chloride is primarily associated with liver cancer, it is also associated with other tissue sites including the brain, according to the Chemical Abstract Services of the American Chemical Society (CAS).  Moreover, medical studies have linked vinyl chloride with brain cancer, as reported by the EPS's Integrated Risk Information System report (section II.A.2 of http://www.epa.gov/iris/subst/1001.htm)."  Dr. H. further noted that the VA examiner's opinion "did not take into account additional information which is now available, specifically the ATSDR Chapter A Report published in March 2013, the same month as the VA opinion.  This report states that Trichloroethylene (TCE), Tetrachloroethylene (PCE), Vinyl chloride and Benzene . . . 'have been classified as causing or probably causing cancer.'"  Dr. H. concluded that is it "certainly more likely than not" that the Veteran's brain cancer was caused by carcinogenic exposure to contaminated water at Camp Lejeune and not by some other source.  Dr. H. notes that the Veteran has had no other environmental or occupational exposure to carcinogens in his life, and has had no family history of brain cancer.  The Board finds this opinion to be probative.

The record, however, also contains evidence that weighs against the claim.  The VA examiner who furnished a March 2013 opinion concluded it was less likely than not that the Veteran's oligoastrocytoma was caused by the contaminated water at Camp Lejeune.  In reaching that conclusion, the examiner stated: "Several studies have shown suggestive evidence of a link between the chemical found in CLCW (Camp Lejeune contaminated water) and brain cancer, no studies have shown conclusive evidence of a link."  The examiner further stated: "The NIH study published in 2008 found some suggestive evidence between chemical at CL (Camp Lejeune) but no definitive evidence linking similar exposure to brain cancer development.  The large study from the Nordic county likewise found not a definitive link."  However, the VA examiner did not consider the Veteran's negative post-service occupational exposure to carcinogens, the Veteran's negative family history of cancer, or the March 2013 and February 2014 studies relied upon by Dr. H., and for these reasons, the Board finds this opinion to be less probative.

Given the above, the Board finds that the preponderance of the evidence supports a nexus between the Veteran's oligoastrocytoma and in-service exposure to contaminated water at Camp Lejeune.  Accordingly, the Board concludes that service connection for oligoastrocytoma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for oligoastrocytoma is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


